DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 13, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kawashima et al. (US 2015/0094887 A1). 
In regards to claim 1, Kawashima discloses, in figure 1, a wireless charging system (100) for electric vehicles (Par 0034), comprising: a transmitter pad (102a) including a primary coil (104a) supplied by a power source (132); and alignment control circuitry (Fig. 3, 352) configured to determine an alignment condition of the transmitter pad (102a) with respect to a receiver pad (116) of an electric vehicle (112) (Par 0058).
In regards to claim 2, Kawashima discloses, in figure 3, the wireless charging system of claim 1, wherein the alignment control circuitry (352) is configured to set a resonant operating frequency of the power source based at least in part upon the alignment condition (Par 0052, 0064).
In regards to claim 3, Kawashima discloses, in figure 5, the wireless charging system of claim 1, wherein the alignment control circuitry (Fig. 3 352) determines a lateral distance (distance “y”) between a center of the primary coil (402) and a center of a secondary coil (Q coil) of the receiver pad (405) based upon the resonant operating frequency (Par 0067, 0072, 0079). 
In regards to claim 8, Kawashima discloses, in figure 6, the wireless charging system of claim 1, wherein determining the alignment condition comprises measuring the alignment condition at different operating frequencies of the power source (as shown in fig. 6, 622 includes left coil D.sub.L, a right coil D.sub.R in an electric vehicle induction coil, where a tuning circuit 621 forms a resonant circuit with an electric vehicle induction coil that resonates at a desired frequency. Thus shows alignment condition at different operating frequencies for each coil; see paragraphs 0081-0082).
In regards to claim 9, Kawashima discloses, in figure 1, a wireless charging system (100) for electric vehicles (Par 0034), comprising: a receiver pad (114) of an electric vehicle (112), the receiver pad comprising a secondary coil (116); and alignment processing circuitry (Fig. 3, 354) configured to determine an alignment condition of the receiver pad with respect to a transmitter pad (102a) comprising a primary coil (104a) supplied by a power source (132) (Par 0058).
In regards to claim 10, Kawashima discloses, in figure 5, the wireless charging system of claim 9, wherein the receiver pad (405) comprises a plurality of auxiliary coils (a left coil "DL" and a right coil "DR") distributed about the receiver pad (Par 0073).
In regards to claim 13, Kawashima discloses, the wireless charging system of claim 10, wherein the alignment condition is based at least in part upon comparison of measured outputs of the plurality of auxiliary coils (Par 0073-0075).
In regards to claim 17, Kawashima discloses a method for aligning a wireless charging system for vehicle charging (Par 0067), comprising: measuring output voltages (Par 0073) of a plurality of auxiliary coils (a left coil "DL" and a right coil "DR") mounted on a secondary coil (405) located over a primary coil (402) of the wireless charging system (see fig. 4A); determining a lateral misalignment (lateral distance “y”) between the primary (402) and secondary coils (405) based at least in part upon the output voltages (Par 0079; see figure 5); and adjusting a position of the secondary coil based upon the lateral misalignment (Par 0091).
In regards to claim 18, Kawashima discloses, in figure 5 and 6, the method of claim 17, wherein the lateral misalignment (lateral distance “y”) is based upon reducing a magnitude of the difference between the measured output voltages (output of 650 and 660) and a voltage vector (U.sub.X) corresponding to a secondary coil (405) position to within a defined threshold (Par 0079, 0084, 0091).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US 2015/0094887 A1) in view of Ichikawa et al. (US 2013/0127411 A1).
In regards to claim 11, Kawashima disclose the wireless charging system of claim 10, but does not clearly disclose wherein the plurality of auxiliary coils consist of four auxiliary coils positioned at a fixed radial distance from and equally distributed about a center of the secondary coil.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawashima to incorporate the teachings of Ichikawa by including wherein the plurality of auxiliary coils consist of four auxiliary coils positioned at a fixed radial distance from and equally distributed about a center of the secondary coil in order to reduce the size of the secondary resonance coil 110 in the vertical direction (Ichikawa; Par 0066).
In regards to claim 12, Kawashima in view of Ichikawa disclose the wireless charging system of claim 11. Ichikawa further discloses wherein a magnetic field distribution generated by the primary coil (Fig. 1, 230) exhibits a radial rate of change (Q-factor; Par 0049, 0058-0059) along a radius extending from a center (Fig. 8, O2) of the primary coil (Par 0075), and the fixed radial distance from the center (Fig. 5, O1) of the secondary coil (110) corresponds to a radial distance along the radius extending from the center of the primary coil to where the magnetic field distribution exhibits a greatest radial rate of change (Par 0060, 0049).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawashima to incorporate the teachings of Ichikawa by including wherein a magnetic field distribution generated by the primary coil exhibits a radial rate of change along a radius extending from a center of the primary coil, and the fixed radial distance .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US 2015/0094887 A1) in view of Ichikawa et al. (US 2013/0127411 A1) further in view of Partovi et al. (US 2014/0103873 A1).
In regards to claim 14, Kawashima in view of Ichikawa disclose the wireless charging system of claim 10, but does not clearly disclose wherein the plurality of auxiliary coils are individually fabricated on a printed circuit board (PCB).
However, Partovi discloses, in figure 4, wherein the plurality of auxiliary coils are individually fabricated on a printed circuit board (PCB) (Par[0061], The second set of coils 154 can be at a different layer of the same PCB, or in a different PCB.)
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawashima and Ichikawa to incorporate the teachings of Partovi by including wherein the plurality of auxiliary coils are individually fabricated on a printed circuit board (PCB) in order to improve the efficiency of power transfer between the charger and receiver (Partovi; par[0037]).
In regards to claim 15, Kawashima in view of Ichikawa disclose the wireless charging system of claim 14, but does not clearly disclose wherein the PCB comprises an amplifier configured to amplify an output of the auxiliary coil on that PCB.
However, Partovi further discloses wherein the PCB comprises an amplifier (par[0125]; current sense amplifier) configured to amplify an output of the auxiliary coil (Fig. 4, the second set of coils 154) on that PCB (the sensing circuitry comprises a current sensing amplifier which amplifies an output of the auxiliary coil on that PCB (Par[0061] and [0125]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawashima and Ichikawa to incorporate the teachings of Partovi by including wherein the PCB comprises an amplifier configured to amplify an output of the  improve the efficiency of power transfer between the charger and receiver (Partovi; par[0037]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US 2015/0094887 A1) in view of Okada et al. (US 2013/0241476 A1).
In regards to claim 16, Kawashima disclose the wireless charging system of claim 9, but does not clearly disclose wherein the receiver pad comprises an ultrasonic sensor configured to measure height between the receiver pad and a surface under the receiver pad.
However, Okada discloses, in figure 17B, wherein the receiver pad (33) comprises an ultrasonic sensor (45a-45d) configured to measure height between the receiver pad (33) and a surface (23) under the receiver pad (Par[0151]; the plural ultrasonic sensors 45a-45d measure the distance between the vehicle-side coil 33 and the out-of-vehicle coil 23)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawashima to incorporate the teachings of Okada by including wherein the receiver pad comprises an ultrasonic sensor configured to measure height between the receiver pad and a surface under the receiver pad in order to reduce the incorrect detection of exothermic foreign matter (Okada; Par[0178]).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896